MARTIN (Robert M.), Judge.
When the trial judge submitted possible verdicts to the jury in this case, the one for the offense of possession of stolen property read as follows:
Guilty of possession of stolen property knowing of [sic] having reasonable grounds to believe that the property was stolen pursuant to a breaking or entering or that the property was worth more than $200.00 OR Not Guilty.
This proposed verdict would allow the jury to convict defendant of felonious possession of stolen property if the jury should find that the property was worth more than $200.00, without regard to whether defendant knew or had reasonable grounds to believe that the property was in fact stolen. The verdict returned by the jury and signed by its foreman merely recites that defendant was found guilty of possession of stolen property, without further stating the basis of the verdict. Because of the ambiguity of the proposed verdict as submitted to the jury, and in view of the fact that the jury’s verdict as returned does not in any way dispel the cloud of ambiguity hovering over this matter, we arrest the judgment entered therein.
*168Judgment in 78CRS71736 arrested.
Judges HEDRICK and WELLS concur in the result.